EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (File Nos. 333-71620, 333-143026, 333-158473) and S-8 (File Nos.33-148357, 33-27078, 33-65050, 333-17073, 333-50353, 333-71249, 333-82549, 333-102545, 333-103341, 333-111170, 333-120620, 333-120620, 333-133667, 333-135459, 333-140091, 333-159711, 333-167536) of Micron Technology, Inc. of our reportdated October 26, 2010relating to the financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in this Form 10-K. PricewaterhouseCoopers LLP San Jose, CA October 26, 2010
